                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )        No. 3:11-cr-00012
                                                )
[14] DEMETRIUS DUNCAN                           )

                                   MEMORANDUM OPINION

        Demetrius Duncan has filed a Supplemental Motion for Compassionate Release (Doc. No.

3041), to which the Government has responded in opposition (Doc. No. 3044), and Duncan has

replied (Doc. No. 3057). After considerable thought, and for the reasons set forth below, Duncan’s

Motion will be granted.

                                           I. Background

        Duncan was one of thirty-six individuals charged in a far-reaching Indictment1 relating to

the distribution of cocaine and crack cocaine in and around the Summit Heights public housing

development in Clarksville, Tennessee between 2009 and 2013. More specifically, he was charged

with conspiring to possess with intent to distribute 500 grams or more of cocaine and 280 grams

or more of crack cocaine between January and December 2010 (Count One); possessing with intent

to distribute cocaine on December 11, 2010 (Count Sixteen); possessing a firearm in furtherance of

a drug trafficking crime between November 10, and December 11, 2010 (Count Seventeen); and

possessing a firearm as a convicted felon during that same time period (Count Eighteen).

        Only Duncan and two other Defendants – Chris Young and Alto Parnell – exercised their



        1
          The original six-count Indictment against 28 Defendants was returned on January 12, 2011. (Doc.
No. 202). A twenty-count Superseding Indictment adding four new Defendants was filed on April 17, 2013.
(Doc. No. 1409). Finally, four more Defendants were added as a result of the Second Superseding Indictment
returned on April 25, 2014. (Doc. No. 2081).



 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 1 of 25 PageID #: 17503
constitutional right to trial by a jury. As a result of going to trial, each faced a mandatory life

sentence because the Government had filed Informations under 18 U.S.C. § 851 alleging that each

Defendant had two or more prior felony drug convictions. (Doc. Nos. 1112, 1135, 1164).2 After a

twelve day trial, all three were found guilty of conspiring to distribute cocaine and crack cocaine as

alleged in Count One, along with other crimes. All three were sentenced by then-Judge Kevin H.

Sharp to life imprisonment on Count One because of the statutory enhancements. In addition to life

imprisonment, Duncan was sentenced to concurrent sentences of 360 months on Count Sixteen, 180

months on Count Eighteen, and a mandatory consecutive sentence of 60 months on Count

Seventeen.3

        Duncan was sentenced on April 27, 2015. However, he had already been in custody for

almost 4½ years, having been arrested on December 11, 2010 and detained since then. Thus, he has

served almost ten years in prison as a result of his participation in the drug conspiracy alleged in the

Indictment.

        At sentencing, Duncan requested – and Judge Sharp recommended in the Judgment – that

Duncan serve his sentence at the Federal Medical Center in Lexington, Kentucky. (Doc. No. 2615,

at 58; 64; Doc. No. 2582 at 2). Nevertheless, Duncan is presently serving his sentence at the United

States Penitentiary in Terre Haute, Indiana.4 A request for compassionate release was sent to the


        2
           Informations for enhanced penalties pursuant to § 851 were also filed against ten other Defendants,
but only Xavier Parnell (Alto’s Younger brother) was subjected to an enhanced penalty of life imprisonment.
He chose to plead guilty and, as part of the plea agreement, the Government agreed to reduce the number of
his prior felony drug convictions from two to one, thereby reducing the statutory penalty from mandatory life
to 20 years to life. (Doc. No. 1245).
        3
            The jury acquitted Duncan on Count Four.
        4
         The record reflects some confusion as to where Duncan is housed. The return address on his letter
to the Court requesting relief indicates that he is housed at USP-Terre Haute (Doc. No. 3035), the

                                                       2


 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 2 of 25 PageID #: 17504
Warden of that facility on June 10, 2020. (Doc. No. 3044). To date, there has been no response.

                                       II. Statutory Framework

        “By statute, a federal court ‘may not modify a term of imprisonment once it has been

imposed.’” United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

“But that rule comes with a few exceptions, one of which permits compassionate release.” Id.

“Before the First Step Act of 2018, such relief was available only on motion of the Director of the

Bureau of Prisons, but the new statute allows a prisoner to seek relief on his own initiative.” United

States v. Loggins, No. 19-2689, 2020 WL 4375103, at *1 (8th Cir. July 31, 2020).

        Section 3582(c), as amended by the First Step Act, provides, in relevant part:

        The court, upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment . . .,
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
        reduction . . . and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission. . . .

18 U.S.C. § 3582(c)(1)(A)(I). Section 3582(c) does not define “extraordinary and compelling

reasons.” Instead, in describing the duties of the Sentencing Commission, Congress directed the




Government has affirmatively indicated that is where he is incarcerated (Doc. No. 3044 at 2), and the Federal
Inmate Locator shows that to be his location. However, both the Supplemental Motion for Compassionate
Release and Reply state that he is being held at the Federal Correctional Institute at Terre Haute (Doc. No.
3041 at 6; 3057 at 1).

The federal facility at Terre Haute is “broken down into three separate and distinct housing facilities: United
States Penitentiary (USP), a high-security facility; the Federal Correctional Institution (FCI), a medium
security facility; and the Federal Prison Camp (FPC), a minimum security facility.” United States v. Richard,
No. 17-30014, 2020 WL 4500670, at *2 (C.D. Ill. Aug. 5, 2020). Based on the Federal Inmate Locator, it
seems pretty clear that Duncan is in the penitentiary portion of the complex. Regardless, this Court’s
conclusion would remain the same were he actually housed in the medium security facility.

                                                      3


 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 3 of 25 PageID #: 17505
Commission to “promulgat[e] general policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A)” and “describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied and a list of specific

examples.” 28 U.S.C.§ 994t.5 The Commission did so in United States Sentencing Guidelines

(“U.S.S.G.”) § 1B1.13 and its application notes.

        The application notes describe three categories where extraordinary and compelling

circumstances may be found to exist: (1) the medical condition of the defendant; (2) his or her age;

and (3) his or her family circumstances, only the first of which is at issue here. With regard to the

medical condition of a defendant, the application notes provides that compassionate release can be

appropriate where:

        (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
        illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
        a probability of death within a specific time period) is not required. Examples
        include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
        organ disease, and advanced dementia.

        (ii) The defendant is –

                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of
                the aging process,

        that substantially diminishes the ability of the defendant to provide self-care within
        the environment of a correctional facility and from which he or she is not expected
        to recover.

U.S.S.G. § 1B1.13, comment n. 1(A)-(C).

        Additionally, the application notes contains a catch-all provision. It provides:


        5
             In delegating the description to the Commission, Congress specifically provided that
“[r]ehabilitation of the defendant alone shall not be considered an extraordinary and compelling reason.” Id.

                                                     4


 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 4 of 25 PageID #: 17506
       (D) Other Reasons. – As determined by the Director of the Bureau of Prisons, there
       exists in the defendant’s case an extraordinary and compelling reason other than, or
       in combination with, the reasons described in subdivisions (A) through (C).

Id., comment note (D).

       Notably, the catch-all provision is different from the three other specific provisions because

it is prefaced with the phrase, “as determined by the Director of the Bureau of Prisons.” This seems

to be a redundancy, however, because at the time the application notes were drafted, only the

Bureaus of Prison could determine whether compassionate release was appropriate and “a district

court could grant relief under § 3582(c)(1)(A) only on a motion by the BOP.” United States v.

Chambliss, 948 F.3d 691, 693 n.1 (5th Cir. 2020). That changed with the enactment of the First Step

Act, but the application notes have not been updated since then, if for no other reason than there has

not been a quorum on the Sentencing Commission to conduct business. See United States v. Rodd,

No. 19-3498, 2020 WL 4006427, at *5 & n.9 (8th Cir. July 16, 2020) (observing that the policy

statement regarding § 1B1.13 and compassionate release “has not been amended since the passage

of the First Step Act,” and noting the lack of a quorum on the Sentencing Commission); United

States v. Handerhan, 789 F. App’x 924, 925 (3d Cir. 2019) (noting that the “[t]he Sentencing

Commission has not yet amended § 1B1.13 or its commentary to account for the First Step Act”).

       Because the policy statements relating to compassionate release and U.S.S.G. § 1B1.13 have

not been updated, the majority of the courts to have addressed the issue have determined that a court

reviewing a request for compassionate release under the First Step Act can look not only at the three

specific categories listed in application notes 1(A)-(C), but may also consider the “other reasons”

category as set forth in application note 1(D). Compare, United States v. Lisi, 440 F. Supp. 3d 246,

250 (S.D.N.Y. 2020) (“[T]he Court finds that the majority of district courts to consider the question


                                                  5


 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 5 of 25 PageID #: 17507
have found that the amendments made to 18 U.S.C. § 3582(c)(1)(A) grant this Court the same

discretion as that previously give to the BOP Director, and therefore the Court may independently

evaluate whether [defendant] has raised an extraordinary and compelling reason for compassionate

release.”); United States v. Ward, No. 3:99-CR-00064-HDM, 2020 WL 4452046, at *2 (D. Nev.

Aug. 3, 2020) (collecting cases and agreeing “with the well-reasoned decisions that district courts

may base a finding of extraordinary and compelling reasons on the catch-all provision”); United

States v. Thornton, No. CR 2:18-167-1, 2020 WL 4368155, at *3 (W.D. Pa. July 29, 2020)

(“Consistent with the majority of courts that have considered this issue, I have found that the

“catch-all” provision under (D) permits courts to independently assess whether ‘extraordinary and

compelling reasons’ exist[.]”); with United States v. Rivernider, No. 10 Cr. 222 (RNC), 2020 WL

597393, at *3 (D. Conn. Feb. 7, 2020) (identifying cases where courts have determined that the BOP

remains the gatekeeper of the catch-all category); United States v. Lynn, 2019 WL 3805349, at *2–4

(S.D. Ala. Aug. 13, 2019) (holding that courts must follow the policy statement as it stands and that

the Director of the BOP is the ultimate arbiter of what counts as “extraordinary and compelling”

under the catchall provision).

       In this district, Judge Eli Richardson has held that “where (as here) the Director of BOP has

not determined that any such ‘other’ reasons exist in the defendant’s case, compassionate release

for that defendant cannot be predicated on ‘other’ extraordinary and compelling reasons under the

catchall provision.” But, in doing so, conceded that “[t]he question remains a debatable one.”

United States v. Kimbrell, No. 3:19-CR-00064, 2020 WL 3972746, at *3 (M.D. Tenn. July 14,

2020). Judge Aleta A. Trauger, on the other hand, has held that “dependence on the BOP to

determine the existence of an extraordinary and compelling reason, like the requirement for a motion


                                                 6


 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 6 of 25 PageID #: 17508
by the BOP Director, is a relic of the prior procedure that is inconsistent with the amendments

implemented by the First Step Act,” and therefore “federal judges are no longer constrained by the

BOP Director’s determination of what constitutes extraordinary and compelling reasons for a

sentence reduction. . . . Accordingly, the district courts themselves have the power to determine

what constitute extraordinary and compelling reasons for compassionate release.” United States v.

Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020).

       In addition to there being no changes to the application notes, other factors tip the scale in

favor of the conclusion that a court can look at “other reasons” when considering “extraordinary and

compelling” reasons under the First Step Act. With some inevitable overlap, those reasons include:

       • The compassionate release provision of the First Step Act began as a stand-alone
       bill titled “Granting Release and Compassion Effectively Act of 2018,” S. 2471,
       115th Cong. (2018) 2471, which “explicitly sought to ‘improve the compassionate
       release process of the Bureau of Prisons.’” The need for such an act was apparent
       because, traditionally, the Bureau of Prison was parsimonious in granting
       compassionate release petitions. Indeed, through 2013, only 24 persons (on average)
       were released per year, and that number only increased to 83 inmates in 2014 after
       complaints were made by to the Bureau of Prisons by the Inspector General’s office.
       “Since Congress still amended the program following this increase, one can infer
       Congress thought eighty-three was still insufficient.” Assuming “the BOP Director
       faithfully executes the narrowly drawn policy and program statements related to
       compassionate release, . . . the only way direct motions to district courts would
       increase the use of compassionate release is to allow district judges to consider the
       vast variety of circumstances that may constitute ‘extraordinary and compelling.’”
       United States v. Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019).

       • The policy statements in § 1B1.3 “not only pre-date the FSA amendment of §
       3582(c) but also continue to reference expressly BOP’s pre-FSA role as exclusive
       gatekeeper, which of course the FSA eliminated.” United States v. Haynes, No. 93
       CR 1043 (RJD), 2020 WL 1941478, at *11 (E.D.N.Y. Apr. 22, 2020).

       • “Before the First Step Act’s amendments to § 3582, it made sense that the BOP
       would have to determine any extraordinary and compelling reasons—only the BOP
       could bring a motion for a reduction of sentence under § 3582(c)(1)(A). But
       defendants no longer need the blessing of the BOP to bring such motions. The BOP
       in fact may never weigh in or provide guidance when a § 3582(c) motion is brought

                                                 7


 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 7 of 25 PageID #: 17509
       by a defendant. Given the changes to the statute, the policy-statement provision that
       was previously applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits with the statute
       and thus does not comply with the congressional mandate that the policy statement
       must provide guidance on the appropriate use of sentence-modification provisions
       under § 3582.” United States v. Cantu, 423 F. Supp. 3d 345, 351 (S.D. Tex. 2019)
       (internal citation omitted).

       • “The Department of Justice issued internal guidance on May 18, 2020 directing the
       United States to concede extraordinary and compelling reasons exist when
       defendants present certain health conditions, including those in the Centers for
       Disease Control and Prevention’s high-risk groups,” even though “many conditions
       the United States conceded constitute extraordinary and compelling reasons are not
       health conditions ‘from which [the incarcerated person] is not expected to recover,’
       as required in Note 1(A). Instead, these concessions fall more naturally into the
       catchall provision.” United States v. Adeyemi, No. CR 06-124, 2020 WL 3642478,
       at *10 (E.D. Pa. July 6, 2020) (citation omitted).

       • “‘[Guideline] commentary has no independent legal force,’”and “‘commentary that
       contradicts or is inconsistent with a federal statute is not authoritative,’” including
       “commentary to policy statements issued by the Sentencing Commission.” The
       policy statement gives considerable discretion to the director of the BOP, but that
       discretion “is no longer appropriate, given Congress’s decision to remove the
       Director’s control over compassionate release motions.” United States v. Avery, No.
       2:07-CR-20040-2, 2020 WL 3167579, at *5–6 (W.D. Tenn. June 9, 2020) (quoting
       United States v. Havis, 927 F.3d 382, 386 (6th Cir. 2019); United States v. Murphy,
       No. 19-3290, 2020 WL 2910098, at *4 (6th Cir. June 3, 2020)).

       Regardless of whether a Court should consider “other reasons” beyond the three specifically

enumerated categories in the application notes to the Guidelines, compassionate release for

extraordinary and compelling reasons is only permissible if the defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. §

1B1.13(2). The Court must also consider the 18 U.S.C. § 3553(a) factors, insofar as they are

applicable.



                         II. Application of the Statutory Framework

       Duncan seeks compassionate release because of his poor health and the likelihood that were

                                                 8


 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 8 of 25 PageID #: 17510
he to become infected with COVID-19 he would become extremely sick or die. To its credit, the

Government “agrees that Duncan’s documented chronic health conditions place him at an increased

risk of becoming seriously ill if he were to contract COVID-19.” (Doc. No. 3044 at 10). Also to

its credit, the Government concedes that his “chronic medical conditions combined with the risk of

COVID-19, constitute an ‘extraordinary and compelling’ reason.” (Id. at 11). Nevertheless, the

Government argues that Duncan’s request for compassionate release should be denied because he

“has failed to show that he no longer poses a danger to the safety of the community and otherwise

merits release under the § 3553(a) factors.” (Id.).

A. “Extraordinary and Compelling” Reasons

       This far into the global pandemic, COVID-19 needs no introduction and merits little

discussion given the havoc it has wreaked. The constant and daily reminders of its existence, its still

unknown long term impact on the body, and the need to be ever-vigilant should be enough.

       According to the World Health Organization, COVID-19 has led to more than 727,000

deaths worldwide and more than 160,000 deaths in the United States as of August 10, 2020. See,

https://covid19.who.int (all websites last visited 8/10/2020). It has also led to a countless number

of people becoming sick (some seriously); radically altered the daily routine for most; decimated

economies; and changed the lives of all.

       As it pertains to the issue now before the Court, two points merit discussion. First, COVID-

19 is a particularly virulent form of the coronavirus that is easily transmitted from person-to-person.

Even those who are asymptomatic can spread the disease. For this reason, the Centers for Disease

Control (“CDC”) has established guidelines and recommendations to control its spread. This

includes washing hands often; avoiding touching one’s eye, nose, and mouth with unwashed hands;


                                                  9


 Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 9 of 25 PageID #: 17511
avoiding close contact with people who may be sick; social distancing (at least 6 feet) when not at

home; cleaning and thoroughly disinfecting frequently touched surfaces; and monitoring one’s

health daily. See, www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick.

        Notwithstanding the Bureau of Prison’s notable efforts,6 implementing the CDC’s

recommendations is easier said than done in a prison environment. Quoting an opinion from Dr.

Joseph J. Amon, an infectious disease epidemiologist who has studied infectious diseases in

detention settings and is the Director of Global Health at Drexel University’s Dornsife School of

Public Health, one court observed:

        Detention facilities have even greater risk of infectious spread because of conditions
        of crowding, the proportion of vulnerable people detained, and often scant medical
        care. People live in close quarters and are also subject to security measures which
        prohibit successful “social distancing” that is needed to effectively prevent the
        spread of COVID-19. Toilets, sinks, and showers are shared, without disinfection
        between use. Food preparation and food service is communal, with little opportunity
        for surface disinfection. The crowded conditions, in both sleeping areas and social
        areas, and the shared objects (bathrooms, sinks, etc.) will facilitate transmission.

United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at *8 (E.D. Pa. Apr. 1,

2020); see also, United States v. Rae, No. CR 15-432, 2020 WL 4544387, at *3 (E.D. Pa. Aug. 6,

2020) (noting that “to the extent correctional facilities may have successfully dealt with past viruses

and outbreaks of communicable diseases, those diseases pale in scope with the apparent magnitude

and speed of transmission of COVID-19 and the challenges associated with it”); United States v.

Hansen, No. 17 CR 50062, 2020 WL 2219068, at *2 (N.D. Ill. May 7, 2020) (observing that “if and

when [COVID-19 enters an institution], it is likely to spread more quickly than in the general

population due to, among other things, the difficulty of accomplishing social distancing in a prison


        6
           The Bureau of Prison’s effort to control and limit the spread of the virus in its institutions is
discussed in the Government’s Response. (Doc. No. 3044 at 3-6).

                                                    10


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 10 of 25 PageID #: 17512
environment and the constant influx of people coming and going from outside the prison, including

correctional staff.”).

        As for USP-Terre Haute, the Government states that, as of the date of its filing (June 22,

2020), three inmates had tested positive, and one had died. (Doc. No. 3044 at 3). Duncan places

the figure at four inmates testing positive, with one death as of July 7, 2020. (Doc. No. 3057 at 1).

According to the Bureau of Prisons’ website, USP-Terre Haute has had eight inmates who tested

positive, and one inmate who has died as of August 10, 2020. https://www.bop.gov/coronavirus/.

Vigo County, Indiana, where USP-Terre Haute is located, had 651 confirmed cases of coronavirus

and 10 deaths, as of August 10, 2020. https://www.coronavirus.in.gov/.

        From a mere numbers standpoint, it appears that USP-Terre Haute has been extremely

fortunate to have such a low infection rate. Perhaps that is because of the efforts the BOP has put

in place, or maybe it is because less than one quarter of the inmate population (322 of USP-Terre

Haute’s 1,298 inmates) had completed tests as of August 7, 2020. https://www.bop.gov/coronavirus/.

Regardless, it can hardly be assumed that there will be no further cases of coronavirus at the USP

in Terre Haute.

        Nationwide, “the rate of COVID-19 infections per 1,000 people in the United States is

currently 13.55, in BOP facilities that rate is at least 74.13.” United States v. Tidwell, No. CR

94-353, 2020 WL 4504448, at *6 (E.D. Pa. Aug. 5, 2020). Further, some Bureaus of Prison facilities

have recently experienced large COVID-19 outbreaks. “For example, as of August 4, 2020, 666

inmates, or 61 percent of inmates, have tested positive for COVID-19 at Butner Low FCI, and 16

of those have died. At Elkton FCI, 1,010 inmates (46 percent of inmates) have tested positive, and

9 of those have died. At Seagoville FCI, 1,321 inmates (75 percent of inmates) have tested positive,


                                                 11


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 11 of 25 PageID #: 17513
and 3 of those have died.” United States v. Clark, No. CR11-3034-LTS, 2020 WL 4507325, at *4

(N.D. Iowa Aug. 5, 2020). This does not bode well for any of the staff or the inmates, and it is

particularly bad for some.

        This leads to the second point. There are certain individuals who stand a much better chance

than others of becoming extremely sick or even dying if they contract the present strain (SARS-

CoV-2) of the coronavirus. The CDC has recognized as much by identifying a number of high risk

categories, including older adults, and those with certain underlying medical conditions. Individuals

who have cancer, chronic kidney disease, chronic obstructive pulmonary disease (COPD), an

immunocompromised state (weakened immune system) from a solid organ transplant, serious heart

conditions, sickle cell disease, and type II diabetes mellitus are at increased risk of severe illness or

death from COVID-19. www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/. Individuals

with moderate to severe asthma, cerebrovascular disease, cystic fibrosis, hypertension (high blood

pressure), an immuncompromised state due to certain procedures or diseases, certain neurological

conditions, liver disease, pulmonary fibrosis, and type I diabetes mellitus might have an increased

risk of severe illness or death. Id.. The CDC recognizes, however, that “COVID-19 is a new

disease,” and that “there are limited data and information about the impact of underlying medical

conditions and whether they increase the risk for severe illness from COVID-19.” Id.

        The research and study is ongoing, but Duncan’s myriad of health problems dating back to

birth place him squarely in the high risk category. He was born prematurely (33 weeks gestation),

weighing 3 pounds 14 ounces. He suffered a hemorrhage at birth that resulted in fluid on the brain

(hydrocephalus). Duncan’s brain hemorrhage is believed to have caused memory impairment,

dizziness, and limitations in his intellectual ability. (Presentence Report as revised 4/16/2015


                                                   12


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 12 of 25 PageID #: 17514
(“PSR”) at 22). Indeed, a standardized test in the eighth grade revealed that he was below the fifth

percentile in reading, language, math, and spelling, all of which necessitated special education

classes. One doctor, who saw him in late 2017, described Duncan as having a “limited vocabulary,”

and “appear[ing] to be mildly retarded.” (Doc. No. 3045-1 at 738).

       As a result of the brain hemorrhage, a ventriculoperitoneal shunt was inserted when Duncan

was ten weeks old. The shunt has not proven trouble-free. According to the medical records: when

Duncan was five years old he had a shunt replacement or revision at Vanderbilt Medical Center;

again when he was nine; another revision when he was 17; and yet another at some time in 2016.

(Id. 496, 738). In early May 2018, he was taken to the neurosurgery department at Indiana

University Medical Center for adjustment of the shunt. (Doc. No. 3045-1 at 109). Shortly thereafter

he was admitted to the hospital to address nausea and vomiting that apparently was the result of too

much drainage into the abdomen from the shunt. (Id. at 111-112). This was hardly a mild

inconvenience. Duncan underwent surgery to replace the shunt valve, and he was thereafter

monitored on an inpatient basis at the hospital for hydrocephalus. (Id.. at 658, 675). One record

pointedly indicates that Duncan “has been to the Emergency Room and Union Hospital and Indiana

University throughout the whole month of May.” (Id. at 398).

       At the time the PSR was written, Duncan was described as having a “complex medical

history,” due in part to the insertion of the shunt and associated problems, as well as the fact that he

has diabetes. (PSR, App’x. A at 2). That remains true today as evidenced by the 1,075 pages of

medical records7 that have been presented (Doc. Nos. 3045-1, 2, 3) and reviewed by the Court. Only

a few highlights are necessary to show why Duncan is at high risk of severe illness or death if he


       7
           The record contains a large number of duplicates.

                                                    13


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 13 of 25 PageID #: 17515
were catch the present strain of the coronavirus.

        Duncan is an insulin-dependent diabetic.8 His hemoglobin A1C test, which tests blood sugar

level for the past two to three months, is consistently well-above the accepted level of 7% for

persons with diabetes. www.mayoclinic.org/tests-procedures/a1c . For example, Duncan’s A1C

level on May 11, 2018 was 11; on October 15, 2018 it was “over 11”; on May 16, 2019 it was 11.2;

on October 15, 2019 it was 10.5; and on January 16, 2020 it was 9.6. (Doc. No. 3045-1 at 18;3045-2

at 194; 3045-3). His daily blood sugar readings are no better. “A blood sugar level less than 140

mg/dL (7.8 mmol/L) is normal. A reading of more than 200 mg/dL (11.1 mmol/L) after two hours

indicates diabetes.” www.mayoclinic.org/diseases-conditions/diabetes/diagnosis-treatment. On

October 15, 2018, it was reported that Duncan’s average blood sugar was between 150 and 180 in

the morning, but that it was over 300 in the evenings. (Doc. No. 3045-1 at 18). On May 18, 2018,

his glucose level was 204, six days later it was 245, and a month after that it was 259. (Id. at 333,

383, 391). On the morning of November 18, 2018, Duncan had a blood sugar level of 280, and the

night before it was “over 200.” (Id. at 8). A report dated December 7, 2018 indicates “poor control

BS 400’s.” (Id. at 1). On April 7, 2020, Duncan had a non-fasting glucose level of 387. (Doc. No.

3045-3 at 10). Clearly Duncan’s diabetes is not under control.

        Diabetes can lead to a host of other medical conditions or complications, including

cardiovascular disease, nerve damage, kidney damage, or eye damage. Id. As a result of his

uncontrolled diabetes, Duncan has diabetic macular edema and proliferative diabetic retinopathy.



        8
          The medical records at times indicate that he has Type II diabetes. (See e.g., 3045-1 at 9, 67, 179,
190, 509; 3045-2 at 16). At other points it states that he has Type I diabetes. (See e.g., Doc. No. 3045-1 at
705; 3045-2 at 216). To further compound matters, a physician who has reviewed the records stated that
Duncan has “type I insulin dependent diabetes mellitus[.]” (Doc. No. 3060-1 at 1). Either way, there is no
dispute that he has uncontrolled diabetes.

                                                     14


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 14 of 25 PageID #: 17516
(Doc. No. 3045-2 at 208). The latter is “the most common diabetic eye disease and the leading

cause      of    irreversible         blindness         in    working         age     Americans.”

www.nei.nih.gov/learn-about-eye-health/eye. Because of that, Duncan was warned about the “risk

of permanent blindness if not compliant with diabetic treatment[.]” (Id.). He was also warned about

the possibility of retinal detachment as result of his vitreous opacities, which are floaters in the eyes

that can be the result of diabetes. www.aoa.org/patients-and-public/eye-and-vision-problems.

        The medical records also indicate polyneuropathy as a result of his diabetes. (Doc. No.

3045-1 at 190, 218, 220). This likely explains the large scars on his legs that were burned as a result

of his being unable to feel the heat from a dirt bike when it touched his legs. (PSR, App’x. A at 2).

        Whether the result of his uncontrolled diabetes or not, Duncan’s medical records also show

that he also has chronic kidney disease, mild hepatic steatosis (fatty liver), high blood pressure

(hypertension), high cholesterol (hyperlipidemia), and asthma with chronic intermittent bronchitis,

for which he has been prescribed an inhaler. (Doc. No. 3045-1 at 190, 209, 474; 3045-2 at 16, 18,

216; 3045-3 at 13, 103; 3060-1 at1). He also suffers from chronic headaches. (Doc. No. 3045-1 at

60).

        Based upon the CDC’s guidelines, Duncan undoubtedly is at an increased risk of severe

illness or death were he to contract COVID-19 because of his diabetes and his hypertension alone.

His kidney issues, asthma, and repeated problems with his shunt do no make the risk any less.

        Obviously, the undersigned is not a physician, let alone an epidemiologist or an infectious

disease expert. Nevertheless, this Court’s concern about the likelihood of severe illness or death

should Duncan contract COVID-19 is shared by Dr. Paul Byrant, an infectious disease physician

with the Frist Clinic at Centennial Medical Center in Nashville, Tennessee.


                                                   15


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 15 of 25 PageID #: 17517
        Reviewing the medical records, Dr. Bryant “identified several factors that put Mr. Duncan

at risk for severe COVID-19 including uncontrolled diabetes, stage 2 chronic kidney disease (based

on laboratory data indicating mild-moderate renal impairment), and asthma.” (Doc. No. 3060-1 at

1). He also opines that “for certain chronic conditions,” including cardiovascular disease, diabetes,

and hypertension, the risk “tends to increase with poorer diabetic control.” (Id. at 2). What this

means for Duncan is that were he “to require mechanical ventilation and prolonged ICU level care

as a result of COVID-19, this would increase the likelihood of developing a secondary hospital

acquired bacterial infection independent of his initial viral infection” that, in turn, “would likely

complicate weaning [him] off ventilatory support, further prolonging his hospitalization and

increasing his risk of significant morbidity.” (Id,). Taking everything into account, Dr. Bryant

states: “it is my professional opinion that Mr. Duncan falls into the HIGH RISK category for

developing severe disease were he to be infected,” which “could lead to prolong hospitalization in

intensive care, extended mechanical ventilatory support, long-term rehabilitation requirements,

significant medical costs, and possibly death.” (Id.) (emphasis in original).9

        Given all of the foregoing, the Court agrees with both Duncan and the Government:

Duncan’s medical condition coupled with the continuing COVID-19 pandemic present

“extraordinary and compelling reasons” under the First Step Act. This conclusion remains even if

the Court cannot make an independent judgment by considering “other factors” under application

note 1(D). As the Court recently explained:

        A condition from which he is not expected to recover means a chronic condition.

        9
            The Court fully recognizes that the medical records report that Duncan has at times been
uncooperative, non-compliant with some instructions, refused medicine, and often expressed the desire to be
sent to a federal medical center. None of this, however, detracts from him being in the high risk category
should he contract COVID-19.

                                                    16


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 16 of 25 PageID #: 17518
       United States v. DeMille, ___ F. Supp. 3d ___, 2020 WL 2992190, at *2, *4 (D. Or.
       June 4, 2020) (“a chronic medical condition (i.e., one from which a defendant is not
       expected to recover) reasonably may be found to be both serious and capable of
       substantially diminishing the ability of the defendant to provide self-care within the
       environment of a correctional facility”); see also United States v. Readus, No.
       16-20827-1, 2020 WL 2572280, at *2 (E.D. Mich. May 21, 2020) (identifying high
       blood pressure as a chronic disease which does not offer an expectation of recovery).
       The “serious” condition need not be terminal. A terminal illness is separately
       delineated in the policy statements, U.S.S.G. § 1B1.13 n.1 (A)(i), and “terminal
       illness” is specifically omitted from the Sentencing Commission’s definition of a
       “serious physical or medical condition” so, impliedly, a “serious” condition does not
       need to be a terminal condition. Id. § 1B1.13 n.1(A)(ii). As reflected in the decisions
       of many courts since this pandemic began, a serious physical or medical condition
       that inhibits self-care in prison is one not adequately managed in prison that places
       the inmate at a serious elevated risk of infection and death from COVID-19 from
       which he cannot protect against while in custody. See DeMille, 2020 WL 2992190,
       at *2; United States v. Arreola-Bretado, ___ F. Supp. 3d ___, 2020 WL 2535049, at
       *4 (S.D. Cal. May 15, 2020) (“Designating the particular medical threat posed by
       COVID-19 and [pre-existing] conditions as extraordinary and compelling is
       consistent with a policy in favor of releasing inmates with serious medical
       conditions.”); United States v. Jepsen, ___ F. Supp. 3d ___, 2020 WL 1640232, at
       *4–5 (D. Conn. Apr. 1, 2020) (“An inmate’s [mere] diagnosis of a chronic condition
       does not constitute an ‘extraordinary and compelling’ basis” but may if the inmate
       suffers “chronic conditions that are in flux and predispose him to potentially lethal
       complications if he contracts COVID-19”).

United States v. White, No. 3:17-CR-00098, 2020 WL 4530931, at *2 (M.D. Tenn. Aug. 6, 2020).

B. Applicable Section 3553(a) Factors and Danger to the Community

       This is a rare case under the First Step Act. The 3553(a) factors as they relate to Duncan

were not considered by the sentencing judge because the § 851 enhancement mandated a life

sentence. There was no “individualized assessment based on the facts presented.” Gall v. United

States, 552 U.S. 38, 50 (2007). The requirement that a life sentence be imposed became the first and

last chapter of Duncan’s sentencing hearing. The First Step Act in conjunction with Duncan’s

serious health issues and COVID-19 allow this epilogue to be written.

       (1) The nature and circumstances of the offense and the history and
       characteristics of the defendant

                                                 17


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 17 of 25 PageID #: 17519
       Duncan is 39 years old and has seven siblings, two of whom have died. He is unmarried, but

the father of six children. (PSR at 21). His mother died in 2003 as a result of bone cancer when

Duncan was 22. (Id.). Were he to be released, his sister, Janice Briggs, has offered to take him into

her home in Clarksville, Tennessee, and pay for private health insurance.

       When Duncan dropped out of school in the eleventh grade, he was performing dismally, and

had a grade point average of 66.5. (Id.). As noted previously, he scored extremely low on IQ tests,

and required special education classes.

       Duncan’s physical and medical conditions have already been described in detail. In addition,

he has been prone to depression and anxiety over the years, for which he has not sought treatment.

(Id. at 22). His substance abuse, which started at an early age, has been limited to alcohol and

marijuana, but he tried cocaine on one occasion. (Id. at 23).

       As a result of his medical conditions, Duncan began receiving social security disability

benefits at the age of 17. Otherwise, he has an extremely limited employment record consisting of

working “on and off” as a landscaper from 2007 until 2009, and working for two months in 2003

at the Electrolux factory in Springfield, Tennessee.

       According to a Memorandum from Probation and Pretrial Services dated June 17, 2020,

Duncan has participated in a number of classes since his incarceration, including programming for

leadership in 2020, recreational aid instruction and money smart in 2019, a sketch class in 2017,

drug education in 2016, and color theory and crochet in 2019. Duncan also worked in the recreation

center in 2019, and is awaiting a food services work assignment. He has received two disciplinary

infraction, one in January 2019 for failing to stand count, and one for phone abuse in 2016. A

Tennessee warrant for a 2010 probation violation was dismissed in 2015.


                                                 18


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 18 of 25 PageID #: 17520
       The offenses for which Duncan stands convicted, as discussed above and below, are serious.

In addition to the overarching drug conspiracy conviction that is troubling enough, he was convicted

of possessing with intent to distribute cocaine and marijuana, with possessing a firearm in

furtherance of a drug trafficking crime, and with being a felon in possession of a firearm. While he

didn’t use any guns or injure anyone, the combination of drugs and guns is a recipe for disaster.

               2. The need for the sentence imposed

       This factor is intended to “to reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

conduct; (C) to protect the public from further crimes of the defendant; and (D) to provide the

defendant with needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2). Duncan’s counts of conviction

unquestionably called for a substantial sentence. In no way, however, did they call for a life

sentence, a point Judge Sharp made clear at sentencing.

       Judge Sharp chose not “to go through the 3553 factors because of the mandatory sentence

on Count One,” but he also stated that a sentence of “probably 240 months and 10 years of

supervised release would be sufficient but not more harsh than necessary in this case[.]” (Doc. No.

2615 at 64). Even the Government acknowledged that “reasonable minds c[ould] differ on the

appropriate sentence,” but pointed out that the only available sentence was life imprisonment. (Doc.

No. 2532 at 5).

       Moreover, as it pertains to the protection of society and the need to deter, it is notable that,

while Duncan was subjected to the career offender and armed career criminal enhancements because

of the nature of his prior convictions, his criminal history record is not extensive when viewed in


                                                 19


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 19 of 25 PageID #: 17521
isolation or when comparted to many others who have appeared in this Court. Prior to the instant

changes, he only served 24 days in custody. He received 1 point for firing a gun in a parking lot

when he was twenty; another point for aggravated assault, also when he was twenty; 2 points for the

sale of controlled substances when he was twenty-three; and 1 point for possessing with intent to

sell cocaine when he was twenty-five. This totals 5 criminal history points to which 2 points were

added because the present offense was committed while he was on probation for his cocaine

possession charge. Even so, Duncan had 7 criminal history points which would have placed him

at the low-end of Category IV. Instead, he was placed in Category VI.

               3. The kinds of sentences available and the guideline range

       This factor weighs heavy in the Court’s analysis. Again, Duncan faced a life sentence.

There was simply no choice in the matter given the 851 enhancement. According to the calculations

prepared by Probation and Pretrial Services in response to Duncan’s request for compassionate

release, however, were he to benefit from the Fair Sentencing Act and be sentenced today, Duncan

would face a statutory penalty of 10 years to life on Count One; not more than 20 years on Count

16; 5 years to life consecutive on Count 17; and 15 years to life on Count 18. With the career

offender enhancements, his Guideline range would be 360 months to life on Counts 1, 16, and 18.

In short, a mandatory life sentence would be off the table.



               4. The need to avoid unwarranted sentence disparities among
               defendants with similar records who have been found guilty of
               similar conduct

       This factor also weighs heavily in the Court’s analysis. As noted at the outset, only three

Defendants went to trial, and only those three received a life sentence. This is not to say that they


                                                 20


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 20 of 25 PageID #: 17522
were the most blameworthy. Far from it.

       At Duncan’s sentencing, Judge Sharp observed, “[t]he three least culpable guys that I’ve seen

come through are getting the harshest penalties, and I don’t know how to fix that.” (Doc. No. 2615

at 11). When he sentenced co-Defendant Chris Young (also a career offender), Judge Sharp stated

that a life sentence was “way out of whack with the punishment of the others.” (Doc. No. 2325 at

46). In that same sentencing, Judge Sharp lamented that the 3553(a) factors that require a court to

“fashion a sentence that’s sufficient but not more harsh than necessary” was “out the window here,”

and that a life sentence was “more harsh than necessary.” (Id. 11). Finally, he observed that he

“wish[ed] it was not that way,” but hoped that “somebody can fix this.” (Id. at 11, 46).

       “[Robert] Porter was unquestionably the kingpin of th[e] enterprise, [but] others played

significant roles, including [Brian] Vance, who was shown to work under Porter.” United States v.

Duncan, No. 3:11-00012, 2014 WL 655410, at *9 (M.D. Tenn. Feb. 20, 2014). Porter, who pled

guilty to the conspiracy charge in Count One, and to possessing with intent to distribute cocaine,

which required a minimum 10 year sentence (Count Three), was sentenced to 300 months. (Doc.

No. 1956 at 2). Vance, who pled guilty to the conspiracy charge in Count One, and to possessing

with intent to distribute cocaine (Count Two), and to being an accessary after the fact to a Hobbs

Act robbery resulting in death (Count Eight), and to conspiring to commit Hobbs Act robbery

(Count Nine), was sentenced to 200 months. (Doc. No. 1944 at 2). Even though Duncan may not

have been a bit player given the evidence presented to the jury, he was certainly a lot farther down

the food chain, yet received a life sentence. See, United States v. Young, 847 F.3d 328, 341 (6th

Cir. 2017) (describing the conspiracy and noting that Porter was “the leader of the organization”

who “distributed large quantities of cocaine to Vance,” who, in turn distributed cocaine to Duncan


                                                21


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 21 of 25 PageID #: 17523
and others for resale on the streets).

       Most of the 33 defendants pled guilty only to Count One of the Indictment, and their

sentences ranged from 36 months (Travis Hodges), to 300 months (Xavier Parnell). (PSR at 2).

Many received sentences on Count One of less than, or within a few years of the tens years that

Duncan has almost served: Shatika Dix (42 months); Joshua Dix (120 months); Gregory Brooks

(156 months); Doenis Jelks (150 months); Quinice Cross (132 months); Kronski Howard (130

months); and Anthony Shelton (151 months).

       Clearly there were reasons for the variations in the sentences imposed “[b]ecause a

defendant’s sentence reflects the sentencing judge’s view of the § 3553(a) factors at the time of

sentencing.” United States v. Pawlowski, No. 20-2033, 2020 WL 4281503, at *2 (3d Cir. June 26,

2020). That view, of course, was never implemented with regard to Duncan and the two co-

defendants who went to trial. What was expressed was that Duncan’s sentence was too high, if not

draconian. Having studied the record, the Court agrees.

       5. Danger to others or the community

       In addition to the Section 3553(a) factors, a court considering a request for compassionate

release must consider whether the defendant poses a danger to other persons or the community under

18 U.S.C. § 3142(g). Thus, “even where an individual has medical conditions which make him

vulnerable to COVID-19, the individual’s danger to the community may ultimately outweigh any

health concerns and the balance of factors would weigh against release.” United States v. Belle, No.

3:18-CR-117-(VAB)-1, 2020 WL 2129412, at *5 (D. Conn. May 5, 2020).

       The Government argues that the nature of Duncan’s convictions and his prior record make

him a danger to society. It acknowledges Duncan’s argument that the present definition of “serious


                                                22


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 22 of 25 PageID #: 17524
drug felony” would likely negate two of his three prior drug convictions as predicates for an

enhanced sentence, but argues that his record otherwise shows a “propensity toward violence” and

a “history of firearms use.” (Doc. No. 3044 at 12).

       As already noted, Duncan’s criminal history category VI overstates his actual criminal

record. “Although he certainly is not the most benign of offenders considered by the Court, neither

is he among the most nefarious.” United States v. Poole, No. 2:02-CR-20026, 2020 WL 4192280,

at *7 (W.D. Tenn. July 14, 2020). Further, his convictions for reckless endangerment and

aggravated assault happened almost twenty years ago, and he has had almost a decade in prison to

reflect on his conduct. During that period, he has had only two minor infractions, neither involving

violence. Moreover, Duncan will be on supervised release for the ten year period imposed by Judge

Sharp (Doc. No. 2587 at 3), and will be subject to a period of home confinement that hopefully will

temper his conduct. Finally, the high risk of debilitating illness or death in the COVID-19

environment should “tend to cool Defendant’s enthusiasm for being out and about committing

crimes[.]” United States v. Medlin, No. 3:09-CR-00204, 2020 WL 4274199, at *5 (M.D. Tenn. July

24, 2020).

       6. Denouement of the relevant factors

       “Congress has instructed sentencing courts to impose sentences that are ‘sufficient, but not

greater than necessary, to comply with’ (among other things) certain basic objectives, including the

need for ‘just punishment, deterrence, protection of the public, and rehabilitation.’”

Holguin-Hernandez v. United States, 140 S. Ct. 762, 765–66 (2020) (emphasis in original). District

courts have “broad discretion to determine what sentence will serve [§ 3553(a)’s] statutory

objectives.” United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009). In exercising that


                                                23


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 23 of 25 PageID #: 17525
discretion, “courts routinely weigh whether a certain amount of time is ‘sufficient, but not greater

than necessary,’ to serve § 3553(a)’s purposes,” and “may use that same calculus when deciding

whether to grant a motion for compassionate release.” United States v. Kincaid, 805 F. App'x 394,

395–96 (6th Cir. 2020). Since his sentencing, Duncan’s health condition has significantly

deteriorated, he has taken advantage of correctional programs (including drug education), shown

compliance with institutional rules and the law has a more lenient view of his past criminal conduct.

But what has not changed since his sentencing is that Duncan grew up without any male role

models, in lower economic conditions, a compromised mental and emotional health that when

combined with the changes in his life make the likelihood that he will engage in new criminal

behavior very low. Given the limitations of being an inmate and his deteriorating health, Duncan

has done all that he could do to show that he is no longer a danger to the public. The almost ten

years that Duncan has served is sufficient punishment, particularly considering the likelihood of

severe medical complications or death should he contract COVID-19.

                                         IV. Conclusion

       On the basis of the foregoing, Duncan’s Supplemental Motion for Compassionate Release

(Doc. No. 3041) will be granted and his sentence will be reduced from life imprisonment to time

served. He will serve ten years on supervised release and, as a part of that, will serve a period of

home confinement.




                                                 24


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 24 of 25 PageID #: 17526
     An appropriate Order will enter.



                                        __________________________________________
                                        WAVERLY D. CRENSHAW, JR.
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                          25


Case 3:11-cr-00012 Document 3076 Filed 08/12/20 Page 25 of 25 PageID #: 17527
